In The
                Court of Appeals
Sixth Appellate District of Texas at Texarkana



                No. 06-12-00114-CR




       GEORGE WAYNE SMITH, Appellant

                          V.


         THE STATE OF TEXAS, Appellee




   On Appeal from the 173rd Judicial District Court
              Henderson County, Texas
              Trial Court No. C-19,057




     Before Morriss, C.J., Carter and Moseley, JJ.
                                             ORDER


        Court reporter Brandi Ray recorded the trial court proceedings in cause number 06-12-

00114-CR, styled George Wayne Smith v. The State of Texas, in the 173rd Judicial District Court

of Henderson County, Texas. The reporter's record was originally due in this case on or before

September 14, 2012. Ray sought and we granted an extension of that deadline to October 26,

2012.    We have received no additional requests for extensions and have not received the

reporter's record.

        The Texas Rules of Appellate Procedure establish that both "trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed." Tex. R. App. P. 35.3(c).

The Rules further instruct that an "appellate court may enter any order necessary to ensure the

timely filing of the appellate record."       Tex. R. App. P. 35.3(c).       In furtherance of our

responsibilities established by the Rules, we find we must take steps to ensure the timely filing of

this appellate record.

        Therefore, it is ordered that Brandi Ray complete and file the reporter's record in cause

number 06-12-00114-CR, George Wayne Smith v. The State of Texas, trial court number C-

19,057, to be received by this Court no later than Friday, December 21, 2012.

        IT IS SO ORDERED.




                                              BY THE COURT


Date:   December 4, 2012

                                                                                DEC 04/2012